DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/30/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4, 7, 8, 12, 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Aghassian et al. (U.S. Patent No. 8,473,066) in view of Fell (U.S. Patent Pub. No. 2013/0023958), Joshi (U.S. Patent Pub. No. 2014/0055088) and Keeling (U.S. Patent Pub. No. 2014/0070764).
In regards to claim 1, Aghassian discloses an external charger for wirelessly providing energy to an implantable medical device comprising:
a charging coil configured when energized by a drive signal to produce a magnetic field with a power to wirelessly provide energy to the IMD as a coupled system (See Fig. 5A, primary coil 130);
a sense coil, wherein the sense coil is configured to be induced by the magnetic field with an induced signal affected by a position of the charging coil with respect to the IMD(Fig. 5A, sense coils 230);
Aghassian does not explicitly disclose that the sense coil is configured to receive and couple to the magnetic field of the transmitter coil, or that control circuitry is configured to determine a parameter from the induced signal and determine from the parameter how to adjust a magnutide of a current trough the charging coil to adjust the power of the magnetic field, where the parameter comprises either a phase angle between the induced signal and the drive signal or a resonant frequency.
In regards to the sense coil configured to receive and coupled to the magnetic field of the transmitter coil, Fell discloses that it is known to have a sense coil receive and couple to the magnetic field of the transmitter coil and be induced with an induced signal affected by a 

Fell and Aghassian are analogous art in the field of wireless chargers for implantable medical devices.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the sense coils of Aghassian couple to the magnetic field of the transmitter coils as disclosed by Fell for the purpose of determining the position of the implantable medical device relative to the transmitter coil as disclosed by Fell (see Fell, 0076).

In regards to the control system, Joshi discloses an external charger for wirelessly providing energy to an implantable medical device, which can determine the position of the implantable medical device based on a sense coil, with a sense coil that couples with the magnetic field generated by operation of the charging coil to induce a signal on the sense coil  and determine the resonant frequency based on the position and has control circuitry which can adjust the power of the magnetic field based on the determined position of the IMD (See Joshi, ¶0031”The charge efficiency should be at a maximum at the resonant frequency of the charging circuit 124. The frequency of the charging signal may be changed from time to time as conditions change. For example, the inductive coupling between the first external coil 122 and the charging coil 160 may change if the spatial relationship of the charging device 110 and the IMD 150 changes or as the impedance of the charge storage element 190 changes during recharge. The control unit 102 may select a new frequency of the charging signal in response to detecting the change based on the backscatter signal 184.” – Therefore the control unit 102 adjusts the output power by changing the frequency of the charging signal, based on the position of the IMD – further that backscatter signal is induced by the magnetic field of the first external coil).
Aghassian and Joshi are analogous art in the field of wireless chargers for implantable medical devices.  It would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the control unit of Joshi which can adjust power based on the position detected by resonant frequency with the wireless charger which uses resonant frequency to determine location, for the purpose of improving the efficiency of the charger in transferring power.

Joshi does not explicitly disclose that the power of the magnetic field is adjusted by a magnitude of a current through the charging coil.
However, this is a known method in adjusting the power of a magnetic field that a person of ordinary skill in the art at the time the invention was filed would find obvious, as shown by Keeling. Keeling shows that it is known to adjust a magnitude of a current through a charging coil for the purpose of adjusting a magnetic field transmitted by a wireless power transmitter (See Keeling, 0106 “The transmitter device can be tailored to produce magnetic flux field that is tailored to the type or position of electric vehicle receiver device by changing the magnitude and phase of the current in the co-planar and single coils 501 and 502”).
Aghassian, Joshi and Keeling are all analogous art in the field of wireless power transmission systems.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the system of Joshi which adjusts the power in relation to the 

In regards to claim 2, the combination further discloses determining a position of the charging coil with respect to the IMD using the parameter (See again, Aghassian at Col 5, lines 20-32 and 5-6, lines 62-13) and then determining how to adjust the power using the determined position (See again Joshi at ¶0031).

In regards to claim 3, the combination further discloses the determined position comprises a radius at which the charging coil is laterally offset with respect to the IMD (See Aghassian, Fig. 5G and 5h, H specifically, showing lateral position sensing).

In regards to claim 4, the combination further discloses that the determined position further comprises a depth between the charging coil and the IMD (See Figs. 5G and 5H of Aghassian, G specifically, showing sensing a depth of the IMD in a patient).

In regards to claim 7, Fell further discloses that the sense coil is concentric with the charging coil (See Fig. 6A-B and ¶00810082, sense coils 106 and 108 are concentric with the charging coil 104).
Fell and Aghassian are analogous art in the field of wireless power transmitters for IMDs.  It would have been obvious to a person of ordinary skill in the art at the time the invention as filed to make the sense coils of Aghassian concentric with the charging coil like that in Fell to allow for sensing lateral offset of the IMD as disclosed by Fell.

In regards to claim 8, the combination discloses the charger of claim 1, and Joshi further discloses that there is an electronics module and a charging coil assembly, with the charging coil and the sense coil are within the charging coil assembly and the control circuitry is within the electronics module (See Joshi, Fig. 1A, the coils are within charging device 110, while the control unit 102 is in a separate hosing which maps to an electronics module).
Joshi does not explicitly disclose that the electronics module and the charging module are connected by a cable.
However, Fell shows a charger with an implantable medical device with the control electronics in an electronics module, and a charging coil in a separate coil housing, and the two are connected by a cable (See Fell, Figs 3 and 4, the control devices are within housing 112, while the coil assembly is in 101, connected by a cable).
Joshi and Fell are analogous art in the field of wireless transfer modules for medical implants.  It would have been obvious to a person of ordinary skill in the art at the time of the invention to have the charging coil assembly and electronics module of Aghassian connected by a cable like that in Fell, as a means to have the control circuitry supply power to the coil assembly.


In regards to claim 12, Joshi further discloses drive circuitry configured to receive the drive signal and energize the charging coil (See Joshi, Fig. 1A, charging power supply 120 maps to drive circuitry.)



In regards to claim 15, Aghassian further discloses an embodiment where the sense coil comprises two circles (See Fig. 5C, sense coils 230x1 and 230x2).
The combination does not explicitly disclose the two coils have different radii.
However, to choose to have two different radii values, absent a showing of criticality, is only considered to be optimum values of the radii that a person having ordinary skill in the art would have been able to determine using routine experimentation based on the desired accuracy of the sense coils and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) and MPEP 2144.04 and 2144.05.
In regards to claim 16, Aghassian further discloses that the two circles are connected such that a current flowing through the two circles will flow in different directions in the two circles (See Fig. 5C, reproduced below, showing the two different currents)

    PNG
    media_image1.png
    631
    756
    media_image1.png
    Greyscale

In regards to claim 20, both Aghassian and Fell further disclose that the sense coils and the charging coil are in planes that are parallel (See Aghassian, Fig. 5C and Fell, Figs 6A and 6B).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Aghassian et al. (U.S. Patent No. 8,473,066), Fell (U.S. Patent Pub. No. 2013/0023958), Joshi (U.S. Patent Pub. No. 2014/0055088) and Keeling (U.S. Patent Pub. No. 2014/0070764) as applied to claim 2 above, and further in view of Ozawa et al. (U.S. Patent Pub. No. 2013/0096651).

However, Ozawa discloses a wireless charger for an IMD which can determine the alignment of the charger to the IMD, where the charger has a database containing thresholds of the reflected voltage that it compares the current reflected voltage to in order to determine the position of the charging coil with respect to the IMD (See Ozawa, ¶0041-0043, here “Vt2” is the threshold that determined whether the charger is aligned with the IMD, see also 0046-0047 showing scenarios with multiple thresholds).
Ozawa and Aghassian are analogous art in the field of wireless chargers for medical implants. It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the threshold database of Ozawa with the charger of Aghassian to provide reference values for determining the relative position of the IMD for alignment purposes as disclosed in Ozawa.

In regards to claim 6, the combination does not explicitly disclose that the control circuitry further comprises or has access to a database, wherein the database comprises values for the parameter at different radial offsets and depths between the charging coil and the IMD, wherein the control circuitry is configured to compare the parameter to the values to determine the position of the charging coil with respect to the IMD.
However, Ozawa discloses a wireless charger for an IMD which can determine the alignment of the charger to the IMD, where the charger has a database containing thresholds of 
Ozawa and Aghassian are analogous art in the field of wireless chargers for medical implants. It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the threshold database of Ozawa with the charger of Aghassian to provide reference values for determining the relative position of the IMD for alignment purposes as disclosed in Ozawa.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Aghassian et al. (U.S. Patent No. 8,473,066), Fell (U.S. Patent Pub. No. 2013/0023958), Joshi (U.S. Patent Pub. No. 2014/0055088) and Keeling (U.S. Patent Pub. No. 2014/0070764) as applied to claim 1 above and further in view of Partovi et al. (U.S. Patent Pub. No. 2009/0096413).
In regards to claim 9, the combination does not explicitly disclose a circuit board, wherein the sense coil is formed in one or more traces in the circuit board.
However, forming a coil as a trace in a circuit board is a known way to fashion an inductive coil, as shown by Partovi (See Partovi, ¶0472, "In order to generate the magnetic field for an inductive charger and/or power supply, a coil made of wires or printed on PCB is typically used." - although Partovi here is citing a charging coil, both charging coils and sense coils are 
Aghassian, Joshi and Partovi are analogous art in the field of wireless chargers for portable devices.  It would have been obvious to a person of ordinary skill in the art at the time the invention as filed to have the sense coil of Aghassian formed as a trace on a PCB like that disclosed in Partovi for the purpose of conserving space.

In regards to claims 10 and 11, Aghassian does disclose that the charging coil comprises a wire winding surrounding the sense coils (See Aghassian, Fig. 5A, sense coils 230 are surrounded by charging coil 130, see 5B showing that the charging coil 130 is a wire winding around a circuit base).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Aghassian et al. (U.S. Patent No. 8,473,066), Fell (U.S. Patent Pub. No. 2013/0023958), Joshi (U.S. Patent Pub. No. 2014/0055088), and Keeling (U.S. Patent Pub. No. 2014/0070764) as applied to claim 1 above, and further in view of Van Funderburk (2015/0077050).
In regards to this claim, the combination does not explicitly disclose that the control circuitry  increases the current by adjusting a duty cycle of the drive signal.
However, Van Funderberk shows that it is known that increasing a duty cycle of a drive signal is a known way to increase the current in a wireless charging system for an implantable medical device (See Van Funderberk at para 0024 and 0089, increasing the energy of the magnetic charging field will increase the current and voltage induced, and the energy of the magnetic charging field increases or reduces with the duty cycle).
.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Aghassian et al. (U.S. Patent No. 8,473,066), Fell (U.S. Patent Pub. No. 2013/0023958), Joshi (U.S. Patent Pub. No. 2014/0055088) and Keeling (U.S. Patent Pub. No. 2014/0070764) as applied to claim 1 above, and further in view, of Fischperer et al. (U.S. Patent Pub. No. 2017/0182895).
In regards to this claim, the combination does not explicitly disclose that the control circuitry is configured to determine the resonant frequency by varying a frequency of the drive signal and measuring the phase angle between the induced signal and the drive signal, wherein the resonant frequency is determined as the frequency at which the phase angle between the induced signal and the drive signal equals zero.
However, this appears to be a known technique in the art of resonant wireless transfer systems as shown by Fischperer. Fishperer discloses an inductive charging system that varies the frequency of the drive signal (See 0015) and looks at the phase angle to determine where the resonance frequency is, and determines that the resonant frequency is when the phase angle equals zero (See Fishperer, 0066 and 0086, as well as Figs 3 and 5).


Response to Arguments
Applicant’s arguments, filed 07/30/2021, with respect to the rejection(s) of claim(s) 1 under Aghassian, Fell and Joshi have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Aghassian, Fell, Joshi, and Keeling, with Keeling providing an example of art showing that in wireless power transmission systems, it is known to adjust a magnitude of current in a transmission coil to adjust the magnetic flux and enable it to reach the position of a receiver coil.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL N DIBENEDETTO whose telephone number is (571)272-3578. The examiner can normally be reached M-F, 10:30-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MND
10/09/2021
/MICHAEL N DIBENEDETTO/Examiner, Art Unit 2859                                                                                                                                                                                                        
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        February 2, 2022